Citation Nr: 0018130	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbar degenerative disc disease with left S1 
radiculopathy, currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1984 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued the 60 percent 
evaluation for lumbar degenerative disc disease with left S1 
radiculopathy and denied entitlement to TDIU. 

The veteran underwent a decompressive laminectomy in December 
1996.  By a rating decision dated October 1997, the RO, inter 
alia, assigned a temporary total evaluation based on the 
surgical procedure necessitating convalescence, followed by a 
return to the 60 percent rating.

The case was previously before the Board in October 1999, at 
which time it was Remanded to obtain additional medical 
records and to afford the veteran a medical examination.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's current 60 percent rating is the maximum 
evaluation allowed for lumbar degenerative disc disease with 
left S1 radiculopathy; his low back disability is not 
productive of marked interference with employment, nor has it 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards. 

3.  The veteran has a high school education, and experience 
as an assistant restaurant manager, army cook, store manager, 
truck driver and loom fixer; he has been unemployed since 
January 1995.

4.  The veteran's sole service-connected disability is his 
lumbar degenerative disc disease with left S1 radiculopathy, 
rated 60 percent.

5.  The veteran's service-connected low back disability does 
not preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The requirements for rating greater than 60 percent for 
lumbar degenerative disc disease with left S1 radiculopathy 
disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5293 (1999).   

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for lumbar 
degenerative joint disease with left S-1 radiculopathy is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The veteran's claim for a total rating based on 
individual unemployability is, likewise, "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Stanton v. Brown, 5 Vet. App. 563, 571 (1993) (where an 
appellant stated that he could no longer seek or maintain 
employment, he presented a well- grounded claim for a total 
disability rating).  He has presented a claim which is 
plausible.  All relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991). 

Lumbar Condition

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the more 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Code 5292.

Under the provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), a 60 percent evaluation is warranted where 
the disorder is pronounced with little intermittent relief, 
there is sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there are neurologic findings, 
such as absent ankle jerk, appropriate to the site of the 
diseased disc.  38 C.F.R. § 4.71a, Code 5293.

Under the provisions of Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation is warranted where the 
disorder is severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward flexion, loss of lateral motion, arthritic changes 
or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion. 

The Board observes that entitlement to service connection for 
the veteran's lumbar disability was established as 10 percent 
disabling in a September 1988 rating.  That evaluation 
continued in effect until increased to a 60 percent 
disability evaluation by a May 1995 rating.  

The veteran was seen on an outpatient basis in September 1996 
for back pain.  At that time, straight leg raising was 
positive for thigh pain; decompression/fusion was discussed 
as an option if pain was bad enough.  In October 1996, the 
veteran reported the absence of pain when on medications, and 
he reported experiencing pain when he was without the 
medications.  He wanted surgery and was referred to 
orthopedics.  The examiner remarked that the veteran was 
doing better than when he was seen in the previous July at 
which time he was on crutches.  In November 1996, he was seen 
for complaints of pain radiating to his left foot.  He 
demonstrated positive straight leg raising on the left and 
decreased sensation over his left S-1 distribution and deep 
tendon reflexes 1+ ankle jerk on the left.

As noted above, the veteran underwent a decompressive 
laminectomy in December 1996.  The history reported on his 
hospitalization record that his condition had significantly 
deteriorated over the months prior to his hospitalization.  
Post operatively, on December 30, 1996, he was reported as 
improving but still hurting.  Diagnosis included the comment 
"doing well".  In January 1997, post operative improvement 
was noted.  The examiner reported that he was able to do more 
with less pain but that he was still quite limited in 
activity.  

The status of the veteran's post-operative back condition is 
summarized as follows: outpatient treatment records from July 
1997 report lower back pain as much improved since surgery.  
Outpatient treatment records from October 1998 reflect 
complaints of back pain.  A February 1999 progress note again 
reported improvement since the surgery.  The veteran also has 
a coronary artery disease and hypertension and was seen in 
the mental health clinic and occasionally complained of back 
pain.

In November 1999, the veteran was afforded a VA spine 
examination.  All normal ranges of motion were reported for 
the veteran's feet, ankles, knees and hips.  Sensation was 
decreased to light touch but not to pinprick over the left 
lower extremity.  Straight leg raising was negative 
bilaterally.  Flexion of the lumbar spine was to 
approximately 60 degrees, extension appeared to be to 30 
degrees, and lateral flexion appeared to be to about 35 
degrees, bilaterally.  There was no pain on palpation and 
there was no evidence of muscle spasm or fasciculation of the 
lumbar paraspinal muscles.  Muscle strength in the lower 
extremities was 5/5 and deep tendon reflexes were present and 
equal.  Gait was completely nonantalgic without the use of 
any assistive device.  There was no limp.  Clinically, the 
veteran had low back pain, with focal findings of decreased 
sensation to light touch but not to pinprick over the entire 
left lower extremity and decreased active range of motion by 
approximately 10 degrees.  The normal range of motion was 
flexion to 75 degrees; extension to 30 degrees and lateral 
flexion to 35 degrees bilaterally.  The examiner commented 
that he did not see any weakened movement, excess 
fatigability or incoordination.  The examiner conceded that 
pain could limit functioning during flare-ups, but was unable 
to provide further comment inasmuch as the examiner did not 
witness a flare-up.  The examiner concluded that the veteran 
probably could be employed.  

The maximum rating for limitation of motion of the lumbar 
spine (Code 5292) and lumbosacral strain (Code 5295) is 40 
percent.  The veteran's current 60 percent rating is the 
maximum evaluation allowed by Code 5293.  The Board 
recognizes that the Court, in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that where evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  However, it has also been held 
that consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Here, the veteran's 60 
percent rating exceeds the maximum rating for limitation of 
motion of the lumbar spine.  Accordingly, consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted in this case.  

The Board observes that the veteran has advanced that his 
back disability interferes with his ability to seek and 
obtain gainful employment.  The Board observes that while 
lost time from work related to a disability may enter into 
the evaluation, the rating schedule is "considered adequate 
to compensate for considerable loss of working time from 
exascerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1 (1999).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 

Individual Unemployability

In order to establish entitlement to a total compensation 
rating based upon individual unemployability due to service- 
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there is a 
single service connected disability ratable at 60 percent or 
more or when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. For VA purposes, the term "unemployability" 
is synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75- 91; 57 Fed. 
Reg. 2317 (1992).

Service connection is presently in effect for a single 
disability, lumbar degenerative disc disease with left S1 
radiculopathy, currently evaluated as 60 percent disabling.  

The Board notes that, aside from the veteran's service-
connected disability, he has been diagnosed with 
hypertension, coronary problems and neurotic depression and 
received periodic treatment for such and other associated 
conditions.  The veteran has not been service-connected for 
any of the foregoing disorders.
According to the veteran's Application for Increased 
Compensation Based on Unemployability, received in October 
1996, he has a high school education.  According to a January 
1995 Social Security Administration disability determination, 
he has experience as an assistant restaurant manager, army 
cook, store manager, truck driver and loom fixer. 

The Board also notes that the veteran has been unemployed 
since January 1995.  However, lack of employment is not 
conclusive evidence of unemployability.  The veteran's 
assertions that his service connected disability renders him 
unemployable are not supported by the current medical 
evidence.

The Board has thoroughly reviewed the evidence of record, and 
finds that although the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), the preponderance of the 
evidence is against a finding that the veteran's service- 
connected low back disability renders him unable to follow 
substantially gainful occupation.  As such, for the reasons 
below, the appeal is denied.

Most significantly, the November 1999 VA examination 
concluded that the veteran's service connected disability did 
not preclude gainful employment and that he could be employed 
so long as his job didn't require prolonged standing, 
sitting, walking, running, jumping, etc.  The Board finds no 
contemporary medical or other evidence of record that the 
veteran is currently unemployable due to his service-
connected low back disability.

Associated with the file were Social Security Association 
(SSA) records regarding the veteran.  The medical evidence 
was essentially duplicative of evidence previously of record 
and reflective of his condition during that point in time.  
SSA benefits were apparently awarded in September 1995 on the 
basis of chronic lower back pain and on the fact that 
improvement was not expected at that time.  

Also reviewed was a February 1995 statement from S. A. E., 
D.C., a chiropractor, who reported treatment over the course 
of January and February of 1995 and his condition at that 
time that prevented him from returning to work.  
The Board is cognizant that the veteran has been found 
disabled by the SSA because of his back disability.  However, 
while this decision is evidence in support of the veteran's 
claim, such is not controlling for VA determinations.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In this regard, the 
Board would observe that the United States Court of Veterans 
Appeals (Court) has specifically indicated that "[t]here is 
no statutory or regulatory authority for the determinative 
application of SSA regulations to the adjudication of VA 
claims."  Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  
Moreover, as the SSA decision was in 1995, it was based upon 
antecedent medical evidence.  The medical evidence dated in 
recent years does not show that the veteran's low back 
disability precludes employment.  In fact, the most recent VA 
compensation examination suggests some improvement with low 
back function, with no more than moderate limitation of 
motion of the lumbar spine.  The VA physician who conducted 
the November 1999 examination opined that the veteran could 
probably be employed.  This recently dated medical evidence 
is highly probative of the veteran's current condition and it 
is the only competent opinion that addresses the question of 
employability in recent years.  The veteran was hospitalized 
from late April to early May 1999, but this was for 
nonservice-connected heart disease.  The record shows that he 
has a history of several nonservice-connected conditions, 
including coronary artery bypass surgery, insulin dependent 
diabetes, and obesity.  In any event, the Board remanded this 
case, in part, to obtain a competent opinion addressing the 
question of whether the veteran's low back disability 
precludes substantially gainful employment consistent with 
his education and employment backgrounds.  This opinion was 
obtained and it goes against the veteran's claim. 

The veteran has a high school education, and experience as an 
assistant restaurant manager, army cook, store manager, truck 
driver and loom fixer.  The preponderance of the evidence is 
against the claim that he is incapable of performing his 
previous work, or other forms of similar work, due solely to 
the established service-connected low back disability.  While 
his service-connected disability may limit him when 
performing some forms of work, it does not prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  As a result, 
the Board finds that the criteria for a TDIU rating are not 
met.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not afford a basis for favorable resolution of 
the present appeal.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

A rating in excess of 60 percent for service-connected lumbar 
degenerative disc disease with left S1 radiculopathy is 
denied.

A total disability rating based on individual unemployability 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

